 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11                                           ) Case No.: CV 19-06454-CJC(AGRx)
                                             )
12
     R.A. a minor, by and through his        )
                                             )
13   guardian, Steve Altes, individually and )
     on behalf of others similarly situated, )
14                                           ) ORDER DENYING PLAINTIFF’S
                                             ) MOTION TO REMAND [Dkt. 37]
15               Plaintiff,                  )
                                             )
16         v.                                )
                                             )
17                                           )
     AMAZON.COM, INC. and A2Z                )
18
     DEVELOPMENT CENTER, INC.,               )
                                             )
19                                           )
                 Defendants.                 )
20                                           )
                                             )
21

22

23   I. INTRODUCTION
24

25         On June 11, 2019, Plaintiff R.A. brought this putative class action against
26   Amazon.com, Inc. (“Amazon”), and A2z Development Center, Inc. (“A2z
27   Development”) in Los Angeles County Superior Court alleging violations of the
28   California Invasion of Privacy Act (“CIPA”), Cal. Penal Code § 632. (Dkt. 1-1

                                                 -1-
 1   [Complaint, hereinafter “Compl.”].) Defendants removed the action on July 25, 2019.
 2   (Dkt. 1 [Notice of Removal].) Before the Court is Plaintiff’s motion to remand the case
 3   to Los Angeles County Superior Court. (Dkt. 37 [hereinafter “Mot.”].) For the following
 4   reasons, that motion is DENIED.1
 5

 6   II. BACKGROUND
 7

 8          The allegations in Plaintiff’s complaint concern Amazon’s smart speaker
 9   technology, Alexa. Alexa is “the world’s leading voice-responsive personal assistant
10   technology.” (Compl. ¶ 7.) As of January 2019, over 100 million devices containing
11   Alexa had been sold. (Id. ¶ 9.) The Alexa technology allows users to access online
12   information verbally without using their phones or computers. The technology becomes
13   operational after a user downloads the Alexa application and pairs it with a device such
14   as an Amazon Echo or a Sonos speaker. (Id. ¶ 12.) Once this pairing occurs, the Alexa
15   technology is triggered whenever an individual says a “wake word,” like “Alexa.” (Id.
16   ¶ 15.) Typically, after saying this wake word, Alexa users make some sort of inquiry or
17   request, such as “Alexa, what is the weather today?” (Id. ¶ 11.)
18

19          Once Alexa detects that a wake word has been used, it allegedly records the
20   subsequent communication and sends the recording to Amazon’s servers. (Id. ¶ 15.)
21   Transmitting the recording to the servers is what allows Alexa to respond to the user
22   accurately. (Id. ¶ 16.) The recordings are then allegedly stored on Amazon’s servers for
23   later use and analysis. (Id. ¶ 17.) This practice of recording and storing users’
24   communications with Alexa allegedly helps Amazon amass huge swaths of consumer
25   data, which it can use in other areas of its business. (Id. ¶¶ 22–24.)
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for September 16, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
 1

 2         According to the complaint, Amazon fails to obtain consent to these recording
 3   practices from a substantial number of Alexa users. The only people who allegedly
 4   consent are the registered users who initially set up the Alexa-enabled device and install
 5   the Alexa application. (Id. at 3.) However, Alexa is not programmed to only respond to
 6   this consenting person’s voice. (Id.) Instead, every time Alexa detects that a wake word
 7   has been used, it records and stores the subsequent communication regardless of who the
 8   speaker is. (Id. ¶ 14.) Because devices paired with Alexa are typically stored inside
 9   homes and used by all of their occupants, Alexa allegedly ends up recording and storing
10   the communications of many people who have not consented to this practice, including
11   minors. (Id. ¶¶ 26–29.)
12

13         Plaintiff R.A. is allegedly one of these nonconsenting minors. His father, a
14   registered user, purchased two Echo Dot smart speakers in November 2018 and paired
15   them with Alexa. (Id. ¶¶ 32–33.) R.A. is not a registered user, so he never consented to
16   Amazon’s recording practices. (Id. ¶ 35.) However, because he uses the Alexa-enabled
17   device a few times per week, his communications are recorded and stored without his
18   consent, in alleged violation of CIPA. (Id. ¶¶ 49–55.)
19

20         Plaintiff brings this CIPA claim on behalf of a proposed class of “all citizens of the
21   State of California who used a household Amazon Alexa device while they were minors,
22   but who have not downloaded and installed the Alexa app.” (Id. ¶ 40.) The complaint
23   names both Amazon and A2z Development as Defendants. Amazon is a Delaware
24   corporation with its principal place of business in Seattle, Washington. (Id. ¶ 2.) A2z is
25   a subsidiary of Amazon and has its principal place of business in Sunnyvale, California.
26   (Id. ¶ 3.) Defendants removed the action to federal court on July 25, 2019, invoking
27   jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”). Plaintiff
28


                                                 -3-
 1   subsequently moved to remand the action to Superior Court, asserting that the action fits
 2   within CAFA’s “local controversy” exception. (Mot. at 3.)
 3

 4   III. LEGAL STANDARD
 5

 6         A civil action brought in state court may be removed by the defendant to a federal
 7   district court if the action could have been brought there originally. 28 U.S.C. § 1441(a).
 8   The party seeking removal bears the initial burden of establishing federal jurisdiction.
 9   Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). Under CAFA,
10   federal courts have original jurisdiction over a class action if (1) the parties are minimally
11   diverse, (2) the proposed class has more than 100 members, and (3) the aggregated
12   amount in controversy exceeds $5 million. 28 U.S.C. § 1332(d)(2). “Congress passed
13   CAFA with the ‘overall intent . . . to strongly favor the exercise of federal diversity
14   jurisdiction over class actions with interstate ramifications.’” Brinkley v. Monterey Fin.
15   Servs., Inc., 873 F.3d 1118, 1121 (9th Cir. 2017) (quoting S. Rep. No. 109–14, at 35
16   (2005)).
17

18         There are several exceptions to federal jurisdiction under CAFA, however. A
19   district court must decline to exercise jurisdiction over a class action if the requirements
20   of the “local controversy” exception are met. 28 U.S.C. § 1332(d)(4). The local
21   controversy exception applies to a class action in which:
22

23
           (I) greater than two-thirds of the members of all proposed plaintiff classes in
           the aggregate are citizens of the State in which the action was originally
24         filed;
25
           (II) at least 1 defendant is a defendant—
                   (aa) from whom significant relief is sought by members of the
26                 plaintiff class;
27
                   (bb) whose alleged conduct forms a significant basis for the claims
                   asserted by the proposed plaintiff class; and
28


                                                   -4-
 1
                  (cc) who is a citizen of the State in which the action was originally
                  filed; and
 2         (III) principal injuries resulting from the alleged conduct or any related
 3
           conduct of each defendant were incurred in the State in which the action was
           originally filed; and
 4         (ii) during the 3-year period preceding the filing of that class action, no other
 5
           class action has been filed asserting the same or similar factual allegations
           against any of the defendants on behalf of the same or other persons[.]
 6

 7   28 U.S.C. § 1332(d)(4). “The local controversy exception to CAFA jurisdiction is a
 8   narrow exception,” and once CAFA removal jurisdiction has been established, the party
 9   seeking remand bears the burden of establishing that it applies. Allen v. Boeing Co., 821
10   F.3d 1111, 1116 (9th Cir. 2016). “However, if the exception applies, the district court
11   must remand the case to state court.” Id.
12

13   IV. DISCUSSION
14

15         The parties do not appear to dispute that the Court has original jurisdiction over
16   this action under 28 U.S.C. § 1332(d)(2). Rather, their disagreement concerns the
17   applicability of the local controversy exception. Specifically, the parties dispute whether
18   four separate requirements of the local controversy exception are met in this case:
19   (1) whether any other class action has been filed against Defendants alleging similar
20   factual allegations in the preceding three years before the filing of this case, (2) whether
21   the conduct of A2z Development, the only local defendant, formed a “significant basis”
22   for the claims asserted, (3) whether Plaintiff seeks significant relief from Az2
23   Development and, (4) whether the principal injuries resulting from the alleged conduct
24   were incurred in California. The Court will address each issue in turn.
25

26

27

28


                                                  -5-
 1             A.     Related Class Actions
 2

 3             The local controversy exception is met only if “during the 3-year period preceding
 4   the filing of that class action, no other class action has been filed asserting the same or
 5   similar factual allegations against any of the defendants on behalf of the same or other
 6   persons.” 28 U.S.C. § 1332 (d)(4)(A)(ii). Defendants argue that C.O. v. Amazon.com,
 7   Inc. et. al., 2:19-cv-00910-RAJ-MLP (hereinafter “the B.F. action”),2 a class action that
 8   is currently pending in the Western District of Washington, precludes the local
 9   controversy exception from applying. Defendants contend that Plaintiff failed to
10   establish that this action was filed before the B.F. action. The Court disagrees.
11

12             The B.F. action was filed on June 11, 2019 at 1:40 p.m. PDT. (See Dkt. 40
13   [Declaration of Brantley Pepperman].) This action was electronically filed in Superior
14   Court on June 10, 2019 and subsequently filed in person with the Court Clerk’s office at
15   approximately 11:15 a.m. PDT on June 11, 2019. Id. Because this action was filed
16   before the B.F. action, the B.F. action does not bar the local controversy exception from
17   applying. See 28 U.S.C. § 1332 (d)(4)(A)(ii).
18

19             B.     Significant Basis
20

21             The parties next dispute whether A2z Development’s conduct “forms a significant
22   basis for the claims asserted.” 28 U.S.C. § 1332(d)(4)(A)(i)(II)(bb). When making this
23   determination, courts are required to compare the allegations against the local defendant
24   to those made against the other defendants. See Benko v. Quality Loan Serv. Corp., 789
25   F.3d 1111, 1118 (9th Cir. 2015). Courts must consider a local defendant’s conduct “in
26   the context of the overall claims asserted.” See id. (internal quotation omitted).    “[T]he
27

28
     2
         After it was filed, the case was re-captioned from “C.O.” to “B.F.”
                                                           -6-
 1   local defendant’s alleged conduct must be an important ground for the asserted claims in
 2   view of the alleged conduct of all the [d]efendants.” Coleman v. Estes Express Lines,
 3   Inc., 730 F. Supp. 2d 1141, 1157 (C.D. Cal. 2010), aff’d, 631 F.3d 1010 (9th Cir. 2011)
 4   (internal quotation omitted) (emphasis in original). Courts cannot look beyond the
 5   complaint when determining whether the claims against a local defendant meet this
 6   requirement. See Coleman v. Estes Express Lines, Inc., 631 F.3d 1010, 1012 (9th Cir.
 7   2011).
 8

 9         Defendants argue that Plaintiff has failed to sufficiently allege that Az2
10   Development’s conduct is a “significant basis” for the claims asserted. The Court agrees.
11   Plaintiff’s complaint contains relatively few allegations that address A2z Development
12   specifically. The complaint alleges that A2z Development is a subsidiary of Amazon that
13   “employs thousands of individuals, many of whom work on Alexa-enabled devices.”
14   (Compl. ¶ 3.) A2z Development allegedly developed both the Echo “smart speaker” and
15   the Alexa voice assistant between 2010 and 2014. (Id. ¶ 7.) Since then, A2z
16   Development has continued to update and refine the Alexa program, as well as various
17   new Echo products that contain the Alexa program. (Id. ¶ 10.) The remainder of the
18   allegations in the complaint are asserted against “Amazon,” making it difficult for the
19   Court to determine which specific allegations refer to Amazon.com and which refer to
20   A2z Development.
21

22         Failing to specifically allege what conduct the local defendant engaged in
23   oftentimes frustrates a plaintiff’s ability to establish the significance of a local defendant.
24   See, e.g., Clark v. WorldMark, The Club, 2019 WL 1023887, at *5 (E.D. Cal. Mar. 4,
25   2019) (refusing to remand based on the local controversy exception when the Court could
26   not “determine which Defendants were responsible for . . . the actions forming the basis
27   for the specific claims asserted”); Adame v. Comprehensive Health Mgmt., Inc, 2019 WL
28   1276192, at *4 (C.D. Cal. Mar. 19, 2019) (finding that local defendants did not form a

                                                   -7-
 1   significant basis for the claims when complaint contained no specific allegations of their
 2   conduct). After considering only the allegations that specifically refer to A2z
 3   Development, the Court finds that A2z’s alleged conduct does not form a significant
 4   basis of Plaintiff’s claims. Plaintiff’s CIPA claim does not center on the development
 5   and upkeep of the Alexa technology, the sole allegations specific to A2z Development.
 6   Rather, the allegedly illegal conduct is the recording of confidential communications
 7   without the consent of non-registered minors. (Compl. ¶¶ 51, 57.) It is unclear from
 8   Plaintiff’s complaint what role Az2 Development had in that specific activity. As
 9   currently pled, Plaintiff’s complaint has not met its burden in alleging that A2z
10   Development’s conduct forms a significant basis for the claims asserted.
11

12         The Court disagrees with Plaintiff’s assertion that requiring it to separate out the
13   conduct of the local defendant creates pleading “absurdities.” (Dkt. 40 at 9.) Rather, this
14   approach is in line with the purposes of the local controversy exception outlined in the
15   Senate Judiciary Committee’s report. See S. Rep. No. 109–14. This report instructed
16   courts to “bear in mind that the purpose of each of these criteria is to identify a truly local
17   controversy—a controversy that uniquely affects a particular locality to the exclusion of
18   all others.” Id. at 38. Without specific allegations regarding the conduct of the local
19   defendant, courts would struggle to identify which cases are “truly local controvers[ies].”
20   See id. Nor does this approach frustrate plaintiffs’ ability to establish the local
21   controversy exception. The Ninth Circuit has made clear that plaintiffs are often
22   permitted to amend their complaint after removal to add CAFA-specific allegations. See
23   Benko, 789 F.3d at 1117.
24

25         C.     Significant Relief
26

27         The parties next dispute whether Plaintiff seeks significant relief from A2z
28   Development. To determine if a plaintiff claims significant relief from a defendant,

                                                   -8-
 1   courts “look to the remedies requested by the Plaintiffs.” Id. at 1119. Plaintiffs contend
 2   that significant relief is sought from A2z Development because the complaint requests
 3   (1) injunctive relief, (2) statutory damages under Cal. Penal Code § 673.2, and (3) costs
 4   and attorneys’ fees. (Compl. ¶ 60.)
 5

 6         Defendants argue that Plaintiff has failed to meet its burden here because it does
 7   not request specific relief from A2z Development but instead seeks identical relief from
 8   all Defendants. However, “the local controversy exception does not require that plaintiffs
 9   specify the division of damages between defendants.” Allen, 821 F.3d at 1119; see also
10   Bloomquist v. Covance, Inc., 2017 WL 1735170, at *4 (S.D. Cal. May 4, 2017) (holding
11   that the plaintiff sufficiently alleged that he sought significant relief from the local
12   defendants although “[the plaintiff] seeks damages from all defendants equally”). At the
13   pleading stage, “Plaintiffs may not know, and perhaps cannot know . . . how much of
14   their damages” are attributable to each Defendant. See Allen, 821 F.3d at 1119.
15

16         The Ninth Circuit has found that the significant relief requirement was met in a
17   case where a plaintiff alleged that both defendants had violated the same provisions of
18   California law and sought identical damages from each of them. See Coleman, 631 F.3d
19   at 1020. Accordingly, the fact that Plaintiff did not break down which of its damages
20   were attributable to Az2 Development is not fatal to its ability to establish this prong of
21   the local controversy exception. Given the sizable statutory damages available under Cal.
22   Penal Code § 673.2 and the substantial burdens that would arise from the complying with
23   the injunction Plaintiff seeks, the Court finds that Plaintiff has met its burden on the
24   significant relief prong of the local controversy exception.
25

26

27

28


                                                   -9-
 1         D.     Principal Injuries
 2

 3         The parties’ next dispute concerns the principal injury prong of the local
 4   controversy exception. In order for the local controversy exception to apply, “[the]
 5   principal injuries resulting from the alleged conduct or any related conduct of each
 6   defendant [must have been] incurred in the State in which the action was originally
 7   filed.” 28 U.S.C. § 1332 (d)(4)(A)(i)(III). Plaintiff argues that the principal injuries were
 8   incurred within California because the “alleged conduct” at issue here is the violation of a
 9   California statute and the class is restricted to California minors. (Mot. at 12–20.)
10   Defendants counter that, although Plaintiff’s proposed class is comprised of only
11   California residents and is premised on violation of a California statute, the conduct and
12   resulting injuries occurred on a nationwide scale. (Dkt. 39 [Defendants’ Opposition to
13   Motion to Remand] at 14–24.) The Court agrees with Defendants’ position.
14

15         The Court recognizes that there is a split of authority regarding how to best
16   construe the principal injury prong of the local controversy exception. Compare
17   Kaufman v. Allstate N.J. Ins. Co., 561 F.3d 144, 156 (3d. Cir 2009) (holding that
18   according to the text of CAFA, the principal injury requirement is met either (1) when the
19   principal injuries from the alleged conduct were incurred in the state, or (2) when the
20   principal injuries from any related conduct were incurred in the state) with Kearns v.
21   Ford Motor Co., 2005 WL 3967998, at *11 (C.D. Cal. Nov. 21, 2005) (finding that the
22   term “principal injuries” is ambiguous and that CAFA’s legislative history makes clear
23   that when injuries are suffered nationwide, the local controversy exception does not
24   apply). In keeping with the approach adopted by other California district courts, the
25   Court finds Kearns to be more persuasive. See, e.g., Beasley v. Lucky Stores, Inc., 379 F.
26   Supp. 3d 1039, 1045 (N.D. Cal. 2019) (noting that the Ninth Circuit has not adopted
27   Kaufman and that numerous district courts within the Ninth Circuit have found that the
28


                                                  -10-
 1   “principal injury” requirement was not met when the offending product was sold
 2   nationwide).
 3

 4         California district courts have consistently refused to remand class actions that
 5   allege solely violations of California law but that are premised on nationwide conduct. In
 6   Winn v. Mondelez Int’l, the plaintiff brought a putative class action alleging that
 7   defendants had violated California law by failing to disclose that Ginger Snaps contained
 8   trans-fat. See 2018 WL 3151774 (N.D. Cal. June 28, 2018). The court held that the local
 9   controversy exception did not apply because “the principal injuries alleged in this suit are
10   not limited to California because Ginger Snaps are sold nationwide.” See id. at *5
11   (internal quotations omitted). The court in Beasley denied a motion to remand for similar
12   reasons. See 379 F. Supp. at 1041. There, the plaintiff alleged that Coffee-mate
13   packaging contained misleading statements and sought to represent a class of California
14   purchasers based on violations of California law. See id. The court first rejected
15   Kaufman and then held that the local controversy exception was not applicable because
16   Coffee-mate “was distributed and sold nationwide, not only or even principally in
17   California, and, consequently, that any damage caused by the conduct of one or more of
18   the defendants occurred nationwide.” See id. at 1044.
19

20         Plaintiff fails to meet the principal injury requirement of the local controversy
21   exception for similar reasons. Although Plaintiff’s proposed class is comprised of only
22   California minors, in no way is the underlying conduct at issue—Amazon’s alleged
23   practice of recording and storing the communications of nonconsenting Alexa users—
24   limited to California. As of January 2019, over 100 million devices containing Alexa had
25   been sold nationwide and there is no suggestion that Amazon’s recording was confined to
26   California. (Compl. ¶ 9.) As a result, Plaintiff’s action is not “truly local.” See Waller
27   v. Hewlett-Packard Co., 2011 WL 8601207, at *4 (S.D. Cal. May 10, 2011). Rather, it is
28


                                                  -11-
 1   local “only in the trivial and almost tautological sense that the definition of the putative
 2   class and the legal bases of the asserted claims make it so.” Id.
 3

 4          CAFA’s legislative history confirms that Plaintiff’s proposed class does not fit
 5   within the narrow local controversy exception.3 See S. Rep. No. 109–14. The Senate
 6   Report’s discussion of the principal injury prong explains:
 7

 8
            [T]he principal injuries resulting from the actions of all the defendants must have
            occurred in the state where the suit was filed. By this criterion, the Committee
 9          means that all or almost all of the damage caused by defendants’ alleged conduct
10
            occurred in the state where the suit was brought. The purpose of this criterion is to
            ensure that this exception is used only where the impact of the misconduct alleged
11          by the purported class is localized. . . . [I]f the defendants engaged in conduct that
12
            could be alleged to have injured consumers throughout the country or broadly
            throughout several states, the case would not qualify for this exception, even if it
13          were brought only as a single-state class action.
14

15   Id. Here, Defendants’ alleged recording policy was not limited to or unique to California.
16   Instead, it “injured consumers throughout the country.” Id. Accordingly, this case does
17   not meet the principal injury prong even though it was brought as a single-state class
18   action.
19

20          “The local controversy exception to CAFA jurisdiction is a narrow exception.”
21   Allen, 821 F.3d at 1116. Its breadth would significantly expand if plaintiffs were
22   permitted to strategically limit the scope of their action to fall within it. The Court finds
23   that Plaintiff has not met its burden in establishing that the principle injuries resulting
24   from the alleged conduct occurred in California.
25

26
     3
27     The Court rejects Plaintiff’s argument that this report is inherently unreliable. (See Mot. at 18–20.) In
     fact, the Ninth Circuit has heavily relied on it in several instances while interpreting CAFA’s local
28   controversy exception. See, e.g., Coleman, 631 F.3d at 1018–19.

                                                        -12-
 1

 2   V. CONCLUSION
 3

 4       For the foregoing reasons, Plaintiff’s motion to remand is DENIED.
 5

 6       DATED:      September 6, 2019
 7                                            __________________________________
 8                                                  CORMAC J. CARNEY
 9                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -13-
